Citation Nr: 0827534	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985. 

This matter comes to the Board of Veteran'' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which awarded service connection for 
bilateral hearing loss and assigned a noncompensable rating, 
effective May 26, 2005. 


FINDING OF FACT

The veteran's right ear hearing loss is manifested by an 
average pure tone threshold of 44 decibels with speech 
discrimination of 92 percent.  His left ear hearing loss is 
manifested by an average pure tone threshold of 48 decibels 
with speech discrimination of 92 percent.    


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, Diagnostic 
Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
bilateral hearing loss.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in June 2005, before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records, and provided him with VA 
examinations.  There is no indication in the claims file that 
the veteran has sought private treatment for his hearing 
loss, and accordingly, no such records could be obtained.  
Therefore, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would serve any useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.
II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2007).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The veteran was initially granted service connection for 
bilateral hearing loss in December 2006 and was assigned a 
non-compensable disability rating, effective May 26, 2005.   
The veteran disagrees with this assignment and contends that 
a higher rating is warranted. 

VA treatment records indicate that the veteran first 
complained of hearing loss in June 2005, when he twice 
complained of decreased hearing and gradual hearing loss; 
however, audiologic testing was not performed at that time.    

The veteran underwent a VA audiologic examination in 
September 2005, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
45
55
LEFT
30
40
60
50
45

The average pure tone threshold in the veteran's right ear 
was 49 decibels.  The average pure tone threshold in the 
veteran's left ear was 49 decibels.  On the Maryland CNC 
test, the veteran received a score of 88 percent for the 
right ear and 92 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the veteran with mild to moderate bilateral hearing loss.  

These results equate to an assignment of level II for the 
veteran's right ear and level I for his left ear, which 
merits a 0 percent rating using Table VI.  Table VIA is not 
available to the veteran for either ear because 1) his pure 
tone threshold is not 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

The veteran underwent a second VA audiologic examination in 
August 2006, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
45
50
LEFT
25
35
55
50
50

The average pure tone threshold in the veteran's right ear 
was 44 decibels.  The average pure tone threshold in the 
veteran's left ear was 48 decibels.  On the Maryland CNC 
test, the veteran received a score of 92 percent for the 
right ear and 92 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the veteran with normal hearing through 5000 Hertz, sloping 
to moderate high frequency sensorineural hearing loss in both 
ears.  The examiner further stated that the veteran's word 
recognition scores were commensurate with the degree and 
slope of his hearing loss.  Finally, the examiner reported 
that the veteran's audiogram findings were similar to those 
in October 2005, showing moderate high frequency 
sensorineural hearing loss.  

These results equate to an assignment of level I for the 
veteran's right ear and level I for his left ear, which 
merits a 0 percent rating using Table VI.  Again, table VIA 
is not available to the veteran for either ear because 1) his 
pure tone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

Although the veteran contends that he is entitled to a 
compensable rating for his hearing loss, the disability 
rating schedule is applied mechanically based on the results 
of the audiometric testing.  Because the evidence fails to 
establish a rating in excess of 0 percent, the veteran's 
claim for an increased rating for bilateral hearing loss is 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The preponderance of 
the evidence is against the claim.


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


